Quinn, P. J.
July 21,1964, defendant was convicted by jury of possession of narcotics contrary to CLS 1961, § 335.153 (Stat Ann 1957 Rev § 18.1123). and he was sentenced to prison July 31, 1964, for a term of 1 to 10 years. His appeal contests the propriety of the denial of his motion to suppress evidence of narcotics taken from his person at the time of his arrest without a warrant therefor and without a search warrant, and the admission of such evidence at trial.
People v. Monroe (1966), 3 Mich App 165, requires affirmance and obviates discussion of the lawfulness of defendant’s arrest.
Affirmed.
McGregor and A. C. Miller, JJ., concurred.